Citation Nr: 0010489	
Decision Date: 04/20/00    Archive Date: 04/28/00

DOCKET NO.  98-09 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for basic eligibility to VA benefits based on 
an upgraded character of discharge.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel



INTRODUCTION

The appellant served on active duty from May 1970 to March 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 decision of the Department 
of Veterans Affairs (VA), Regional Office (RO), in 
Huntington, West Virginia, which held that new and material 
evidence had not been submitted to reopen a claim by the 
appellant seeking basic entitlement to VA benefits based on 
an upgraded character of discharge.


REMAND

After careful review of the record, the Board finds that this 
case is not yet ready for appellate review.

Initially, the Board finds that the appellant properly 
appealed the RO's May 1998 decision holding that new and 
material evidence had not been submitted to reopen a claim 
for VA benefits based on an upgraded character of discharge.  
However, the Board also finds that a prior, related claim was 
properly appealed, which was not properly developed by the 
RO.

Specifically, the Board finds that the appellant, in 
September 1995, submitted a claim asserting that there was 
clear and unmistakable error (CUE) in the RO's original 
August 1988 administrative decision holding that his upgraded 
character of discharge did not remove the bar to VA benefits.  
The RO denied that claim, and informed the appellant of its 
decision, in a letter dated September 21, 1995.  The claims 
file shows that the appellant appealed the September 21, 
1995, RO decision with a Notice of Disagreement (NOD) signed 
by him on September 23, 1996.  VA regulations require that an 
NOD be filed within 1 year from the date of notification of 
the RO's adverse decision.  38 C.F.R. § 20.302(a)  (1999).  
However, the 1 year time limit begins the day after the date 
of notification and, if the 1 year period ends on a weekend 
or holiday, ends the next workday after the 1 year period.  
38 C.F.R. § 20.305(b)  (1999).  Here, the 1 year time limit 
began September 22, 1995.  Exactly 1 year later, September 
22, 1996, was a Sunday.  Hence, the 1 year time limit to file 
an NOD ended September 23, 1996.  As stated above, the 
appellant's Notice of Disagreement was signed by him on 
September 23, 1996; thus, it is timely.  The Board recognizes 
that the appellant's NOD was not received at the RO until 
September 25, 1996.  However, the regulations provide that 
the postmark of a filed document will be presumed to be 5 
days prior to the date of receipt of the document by VA.  
38 C.F.R. § 20.305(a)  (1999).  Therefore, under any 
scenario, the September 1996 NOD was timely.  Therefore, that 
claim is in appellate status.

In regard to the CUE claim, since the appellant filed a 
timely notice of disagreement with respect to the denial, the 
Board's jurisdiction has been triggered.  At this point, the 
issue must be REMANDED, per Manlincon v. West, 12 Vet. 
App. 238 (1999), so that the RO can issue a statement of the 
case on the issue of whether there was clear and unmistakable 
error (CUE) in the RO's original August 1988 administrative 
decision holding that his upgraded character of discharge did 
not remove the bar to VA benefits.  

In light of the above, the Board may not address the new and 
material evidence claim at this time.  This issue, while 
properly certified for appeal, is inextricably intertwined 
with the CUE claim.  See Harris v. Derwinski, 1 Vet. App. 180  
(1991); Meyers v. Derwinski, 1 Vet. App. 127  (1991).  In 
deciding whether a claim is inextricably intertwined with an 
issue that has been developed and appealed, analysis is 
required as to what affect an allowance of the claim not 
developed for appellate consideration would have on the 
denied claim on appeal.  Hoyer v. Derwinski, 1 Vet. App. 208, 
209 (1991).  In the instant case, a determination that there 
was CUE in the RO's August 1988 decision (that the 
appellant's upgraded character of discharge did not remove 
the bar to VA benefits) would render moot the current issue 
of whether there is new and material evidence to reopen that 
claim.


In light of the above, further appellate consideration will 
be deferred and the case is REMANDED to the RO for the 
following development:

1.  The RO should review the issue of 
whether there was CUE in the August 1988 
administrative decision determining that 
the appellant's upgraded character of 
discharge did not remove the bar to basic 
eligibility to VA benefits.

2.  If action taken as to the CUE issue 
is adverse to the appellant in any way, 
he should be provided a Statement of the 
Case (SOC) which provides citation to all 
applicable laws and regulations used by 
the RO and to all evidence considered in 
its decision, as well as detailed reasons 
and bases for its decision.  The 
appellant must also be informed of his 
appellate rights, namely the need to 
submit a timely Substantive Appeal should 
he wish to perfect an appeal of the RO's 
determination.  If the appellant files a 
timely Substantive Appeal, the RO should 
certify the issue for appellate 
consideration.

3.  Once it has been determined whether 
or not the CUE appeal has been perfected, 
the RO should return to the Board the 
appeal to reopen with new and material 
evidence a claim for basic eligibility to 
VA benefits based on an upgraded 
character of discharge.  If any 
additional evidence has been added to the 
claims folder by this time, then the RO 
should review its May 1998 decision 
regarding the new and material evidence 
claim and issue a Supplemental Statement 
of the Case prior to returning the case 
to the Board.

Thereafter, the appellant and representative should be 
afforded the opportunity to respond thereto.  By this REMAND 
the Board intimates no opinion, either factual or legal, as 
to the ultimate determination warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	THOMAS J. DANNAHER 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


- 5 -


